Exhibit 10.11

AMENDMENT AGREEMENT

dated as of February 26, 2020

Between BANK OF AMERICA, N.A. and NUVASIVE, INC.

 

 

 

THIS AMENDMENT AGREEMENT (“Amendment Agreement”) with respect to the Warrant
Confirmations (as defined below) is made as of February 26, 2020 between
NuVasive, Inc. (“Issuer”) and Bank of America, N.A. (“Dealer”).

WHEREAS, (i) Dealer and Issuer entered into a letter agreement dated as of
March 10, 2016, confirming the terms of a base issuer warrant transaction (as
amended, modified, terminated or unwound from time to time, the “Base Warrant
Confirmation”), and (ii) Dealer and Issuer entered into a letter agreement dated
as of March 11, 2016, confirming the terms of an additional issuer warrant
transaction (as amended, modified, terminated or unwound from time to time, the
“Additional Warrant Confirmation” and, together with the Base Warrant
Confirmation, the “Warrant Confirmations”); and

WHEREAS, Issuer has requested to amend certain terms of the Warrant
Confirmations as described herein;

NOW, THEREFORE, in consideration of their mutual covenants herein contained, the
parties hereto, intending to be legally bound, hereby mutually covenant and
agree as follows:

1. Defined Terms. Any capitalized term not otherwise defined herein shall have
the meaning set forth for such term in the Warrant Confirmations.

2. Amendments. The parties hereby agree that the Warrant Confirmations are
amended as follows by:

(a) replacing the phrase “in excess of 11,032,428 Shares” in the first sentence
of Section 8(f) of the Base Warrant Confirmation with the phrase “in excess of
4,780,718 Shares”;

(b) replacing the phrase “in excess of 2,005,896 Shares” in the first sentence
of Section 8(f) of the Additional Warrant Confirmation with the phrase “in
excess of 869,221 Shares”; and

(c) inserting as a new Section 8(v) the text set forth in Annex A hereto.

3. Representations and Warranties of Issuer. Issuer represents and warrants to
Dealer on the date hereof that:

(a) excluding the representations and warranties of Issuer set forth in
Section 7(a)(iii), Section 7(a)(viii), Section 7(a)(ix), Section 7(a)(x) and
Section 7(a)(xi) of the Base Warrant Confirmation, each of the representations
and warranties of Issuer set forth in Section 7(a) of the Base Warrant
Confirmation, as if references therein to “Transaction” or “Confirmation” were
each replaced with “Amendment Agreement”, are true and correct as of the date
hereof;

(b) Issuer is not on the date hereof engaged in a distribution, as such term is
used in Regulation M under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), of any securities of Issuer, other than a distribution meeting
the requirements of the exception set forth in Rules 101(b)(10) and 102(b)(7) of
Regulation M, and shall not engage in any such distribution prior to the second
Scheduled Trading Day following the date hereof;

(c) Issuer is not entering into this Amendment Agreement (i) on the basis of,
and it is not aware of, any material non-public information with respect to
itself or the Shares (ii) in anticipation of, in connection with, or to
facilitate, a distribution of its securities, a self-tender offer or a
third-party tender offer or (iii) to create actual or apparent trading activity
in the Shares (or any security convertible into or exchangeable for the Shares)
or to raise or depress or otherwise manipulate the price of the Shares (or any
security convertible into or exchangeable for the Shares) in violation of the
Exchange Act; and

(d) Issuer (A) is capable of evaluating investment risks independently, both in
general and with regard to all transactions and investment strategies involving
a security or securities; (B) will exercise independent judgment in evaluating
the recommendations of any broker-dealer or its associated persons, unless it
has otherwise notified the broker-dealer in writing; and (C) has total assets of
at least $50 million.

4. Continuing Effect. Except as expressly set forth in Section 2 above, all of
the terms and provisions set forth in each Warrant Confirmation shall remain and
continue in full force and effect and are hereby confirmed in all respects.



--------------------------------------------------------------------------------

5. Governing Law; Exclusive Jurisdiction; Waiver of Jury Trial. This Amendment
Agreement and all matters arising in connection with this Amendment Agreement
shall be governed by and construed in accordance with the laws of the State of
New York (without reference to choice of law doctrine). Section 8(q) of the Base
Warrant Confirmation shall apply to this Amendment Agreement mutatis mutandis.

6. Counterparts. This Amendment Agreement (and any amendment, modification and
waiver in respect of it) may be executed and delivered in counterparts, each of
which will be deemed an original.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed as of the date first written above.

 

Yours sincerely, BANK OF AMERICA, N.A. By:  

/s/ Chris Hutmaker

  Authorized Signatory

 

Agreed and Accepted By: NUVASIVE, INC. By:  

/s/ Matthew K. Harbaugh

  Name:   Matthew K. Harbaugh   Title:   Executive Vice President and Chief
Financial Officer

[Signature Page to Amendment Agreement]



--------------------------------------------------------------------------------

Annex A

“(v) U.S. Resolution Stay Protocol. The parties acknowledge and agree that
(i) to the extent that prior to the date hereof both parties have adhered to the
2018 ISDA U.S. Resolution Stay Protocol (the “Protocol”), the terms of the
Protocol are incorporated into and form a part of the Agreement, and for such
purposes the Agreement shall be deemed a Protocol Covered Agreement, the Bank of
America, N.A. entity that is a party to the Agreement, the “Dealer Entity”,
shall be deemed a Regulated Entity and the other entity that is a party to the
Agreement (“Counterparty”) shall be deemed an Adhering Party; (ii) to the extent
that prior to the date hereof the parties have executed a separate agreement the
effect of which is to amend the qualified financial contracts between them to
conform with the requirements of the QFC Stay Rules (the “Bilateral Agreement”),
the terms of the Bilateral Agreement are incorporated into and form a part of
the Agreement, and for such purposes the Agreement shall be deemed a Covered
Agreement, Dealer Entity shall be deemed a Covered Entity and Counterparty shall
be deemed a Counterparty Entity; or (iii) if clause (i) and clause (ii) do not
apply, the terms of Section 1 and Section 2 and the related defined terms
(together, the “Bilateral Terms”) of the form of bilateral template entitled
“Full-Length Omnibus (for use between U.S. GSIBs and Corporate Groups)”
published by ISDA on November 2, 2018 (currently available on the 2018 ISDA U.S.
Resolution Stay Protocol page at www.isda.org and, a copy of which is available
upon request), the effect of which is to amend the qualified financial contracts
between the parties thereto to conform with the requirements of the QFC Stay
Rules, are hereby incorporated into and form a part of the Agreement, and for
such purposes the Agreement shall be deemed a “Covered Agreement,” Dealer Entity
shall be deemed a “Covered Entity” and Counterparty shall be deemed a
“Counterparty Entity.” In the event that, after the date of the Agreement, both
parties hereto become adhering parties to the Protocol, the terms of the
Protocol will replace the terms of this paragraph. In the event of any
inconsistencies between the Agreement and the terms of the Protocol, the
Bilateral Agreement or the Bilateral Terms (each, the “QFC Stay Terms”), as
applicable, the QFC Stay Terms will govern. Terms used in this paragraph without
definition shall have the meanings assigned to them under the QFC Stay Rules.
For purposes of this paragraph, references to “the Agreement” include any
related credit enhancements entered into between the parties or provided by one
to the other. In addition, the parties agree that the terms of this paragraph
shall be incorporated into any related covered affiliate credit enhancements,
with all references to Dealer Entity replaced by references to the covered
affiliate support provider. “QFC Stay Rules” means the regulations codified at
12 C.F.R. 252.2, 252.81–8, 12 C.F.R. 382.1-7 and 12 C.F.R. 47.1-8, which,
subject to limited exceptions, require an express recognition of the stay-and-
transfer powers of the FDIC under the Federal Deposit Insurance Act and the
Orderly Liquidation Authority under Title II of the Dodd Frank Wall Street
Reform and Consumer Protection Act and the override of default rights related
directly or indirectly to the entry of an affiliate into certain insolvency
proceedings and any restrictions on the transfer of any covered affiliate credit
enhancements.”

 

A-1